Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney's Docket No.: 088453-8369.US00
IN THE UNITED STATES PATENT AND
TRADEMARK OFFICE

In re application of: 	Hung Yung Cho     Group:	2135
Serial No.:			17/239,463   Examiner:	Tuan Thai
For:  CONTROLLER AND OPERATION METHOD THEREOF.


1. 	This action is responsive to amendment filed on June 03 2022.  Claims 2 and 12 have been canceled.  Claims 1, 3-11 and 13-22 are presented for examination and now allowed.  

REASONS FOR ALLOWANCE
2.	The following is an Examiner's Statement of Reasons for Allowance:
	The prior arts of record do not teach nor suggest, either alone or in combination, all the limitations of the amended claims of the current invention (claims 1, 11 and 21).  The prior arts of record do not teach nor suggest all the combined limitations in each claim separately including a controller has two cores to control two memory devices in communication with the controller and to store data associated with two logical addresses. A host interface queues commands received from a host in a queue, and performs a command reordering that determines a processing order of queued commands including two address commands associated with the logical addresses based on statuses of the memory devices, wherein the host interface provides the address commands to the cores based on the processing order. The interface performs the reordering when one of the devices is in an idle state, and when the devices are in a busy state; in addition, the prior arts of record do not further disclose 
when one of the first memory devices is in an idle state, the host interface is configured to perform the command reordering such that a command associated with the first core is provided to the first core before another command associated with the second core is provided to the second core.  The controller is capable of improving the performance of a memory system by reordering host commands. The memory systems provide excellent stability and durability, high information access speed, and low power consumption. In light of the foregoing; claims 1, 11 and 21 of the present application are found to be patentable over the prior arts. 
	Claims 3-10, 13-20 and 22 further limit the allowable independent claims 1, 11 and 21.  These claims are therefore allowable for the same reason as set forth above.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V THAI whose telephone number is (571)272-4187.  The examiner can normally be reached Monday-Friday 8am-4pm.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 572-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9300.  
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 17, 2022
/TUAN V THAI/Primary Examiner, Art Unit 2135